UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Ave, 5th Fl Milwaukee, WI53202 (Name and address of agent for service) (414) 765-6802 Registrant's telephone number, including area code Date of fiscal year end: June 30, 2013 Date of reporting period:June 30, 2013 Item 1. Reports to Stockholders. AC ONE China Fund Investor Class – acocx Institutional Class – acoix Annual Report June 30, 2013 AC ONE CHINA FUND July 22, 2013 Dear Fellow Shareholders, As June 30, 2013 marked the end of AC ONE China Fund’s first fiscal year of operations, we are pleased to offer this review and update of our progress. Over the eleven full months the Fund has operated through June 30, 2013, the AC ONE China Fund Institutional Class returned 12.80% vs. 7.93% for Hong Kong’s Hang Seng Index and 6.33% for the MSCI China Index.As over 85% of the Fund’s holdings are listed in Hong Kong and the remaining holdings, while ADRs, are also listed in Hong Kong, we believe the Hang Seng Index is the best index with which to compare your Fund’s performance.Beyond the Fund’s substantial outperformance of this Index we are equally pleased with the nature of these returns.During the eleven months of operation, the Hang Seng Index and the MSCI China Index rose during six months and declined during five months.The Fund’s more conservative posture was evidenced by the fact that during those rising months the Fund trailed the Index by an average of just 0.34%, but in declining months the Fund outperformed this same Index by an average of 1.77%.We would also note that the Fund gained during seven months and declined during four months. From inception, the Fund has emphasized the market opportunities offered by the growing Chinese middle class.At the end of our most recent quarter, the Fund held approximately 37% of assets in the consumer staple and discretionary sectors versus the Index’s 23.5% as defined by GICS.Conversely, the Fund underweighted the financial sector, with holdings of less than 16% versus nearly 25% for the Index and underweighted the materials sector with holdings of less than 1% versus nearly 8% for the Index.Lastly, the Fund allocated 0% into the speculative real-estate sector.In our earlier semi-annual report, discussing returns to December 31, 2012, we wrote, “the Fund’s managers believe … lower volatility derived from less exposure to the more-cyclical, financial (particularly real estate development-related), export and infrastructure sectors” should produce a better, more consistent return.The performance numbers discussed above bear out the wisdom of that posture. Over the past quarter, much has been written about the slowing growth of the Chinese economy.After years of GDP growth averaging 10%, the first quarter of 2013 slowed to 7.6% and the second quarter slowed to 7.5%.Some of the more pessimistic analysts predict growth may slow to 5% over the coming few quarters.We would point out two basic facts about this potential slowdown: firstly these numbers, both past and forward looking, suggest growth anywhere from two to three times faster than other growing economies of the world; and secondly, valuations today are far more compelling than in the heady days of 10% growth.Over the past five years, price/earnings ratios for Chinese equities as a whole have declined from above thirty to just above ten.Compared with U.S. equities (as measured by the S&P 500 Index), which presently carry a price/earnings ratio nearing seventeen, we view Chinese equities in general as trading at very reasonable valuations.Just as the overly exuberant market commentary of the past created an overvaluation some years ago, the present overly pessimistic market psychology is producing valuations that offer good long-term valuations and compelling prospects for the years ahead. 1 AC ONE CHINA FUND The managers of the AC ONE China Fund remain gratified by the confidence our shareholders have placed with us and look forward to continued progress in the quarters and years ahead. Thank you for your interest, Patrick Pascal Co-President AC ONE Asset Management, LLC Past performance does not guarantee future results. Opinions expressed are subject to change at any time, are not guaranteed and should not be considered investment advice. Mutual fund investing involves risk.Principal loss is possible.The Fund invests in smaller companies, which involve additional risks such as limited liquidity and greater volatility.The Fund invests in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods.These risks are greater for investments in emerging markets.Because the fund is focused on Chinese companies it is subject to greater risk of adverse events in the country and region. Fund holdings and sector allocations are subject to change at any time and should not be considered a recommendation to buy or sell any security. The Hang Seng Index is a freefloat-adjusted market capitalization index designed to measure the equity market in Hong Kong.You cannot invest directly in an index. The S&P 500 Index is a stock market index based on the market capitalizations of 500 leading companies publicly traded in the U.S. stock market, as determined by Standard & Poor’s.You cannot invest directly in an index. The MSCI China Index tracks the evolving China domestic Equity Market through a combination of the largest securities and a bottom-up sampling approach to index construction for those securities that meet minimum size and liquidity thresholds, with constituents then adjusted for free float. The Price-to-earnings ratio is a company’s share price divided by its earnings per share (“EPS”), which is expressed as a number or as a multiple of EPS. GICS is a standardized classification system for equities developed jointly by Morgan Stanley Capital International (MSCI) and Standard & Poor’s.The GICS methodology is used by the MSCI indexes, which include domestic and international stocks, as well as by a large portion of the professional investment management community. Diversification does not assure a profit or protect against a loss in a declining market. The AC ONE China Fund is distributed by Quasar Distributors, LLC. 2 AC ONE CHINA FUND Value of $25,000 Investment (Unaudited) The chart assumes an initial investment of $25,000.Performance reflects waivers of fee and operating expenses in effect.In the absence of such waivers, total return would be reduced.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed, may be worth more or less than their original cost.Performance assumes the reinvestment of capital gains and income distributions.The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Rates of Return (%) – As of June 30, 2013 Since Inception(1) Investor Class – Without Load 12.80% Investor Class – With Load 6.62% Institutional Class 12.80% Hang Seng Index(2) 7.93% July 27, 2012. The Hang Seng Index is a freefloat-adjusted market capitalization-weighted stock market index in Hong Kong. It is used to record and monitor daily changes of the largest companies of the Hong Kong stock market and is the main indicator of the overall market performance in Hong Kong. 3 AC ONE CHINA FUND Expense Example (Unaudited) June 30, 2013 As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, reinvested dividends, or other distributions, and (2) ongoing costs, including management fees; distribution (12b-1) fees; and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (January 1, 2013 – June 30, 2013). ACTUAL EXPENSES For each class, the first line of the table below provides information about actual account values and actual expenses.You may use the information in this line, together with the amount you invested, to estimate the expense that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. HYPOTHETICAL EXAMPLE FOR COMPARISON PURPOSES For each class, the second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Expenses Paid Beginning Account Ending Account During Period Value 01/01/2013 Value 06/30/2013 01/01/13 – 06/30/2013(1) Investor Class Actual(2) $ 982.60 Investor Class Hypothetical (5% annual return before Expenses) Institutional Class Actual(2) $ 980.90 Institutional Class Hypothetical (5% annual return before expenses) Expenses are equal to the Fund’s annualized expense ratio for the most recent six-month period of 1.95% and 1.70% for Investor Class and Institutional Class, respectively, multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half period. Based on the actual returns for the six-month period ended June 30, 2013 of -1.74% and -1.91% for the Investor Class and Institutional Class, respectively. 4 AC ONE CHINA FUND Sector Allocation (Unaudited) as of June 30, 2013(1) (% of Net Assets) Top Ten Equity Holdings (Unaudited) as of June 30, 2013(1) (% of net assets) Tencent Holdings % Ping An Insurance Group, Class H Hengan International Group Great Wall Motor, Class H Tsingtao Brewery, Class H Tingyi Holding Industrial & Commercial Bank of China, Class H Baidu – ADR Air China, Class H Want Want China Holdings Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security. 5 AC ONE CHINA FUND Schedule of Investments June 30, 2013 Shares Value COMMON STOCKS – 95.1% Consumer Discretionary – 17.6% Belle International Holdings $ Brilliance China Automotive Holdings* Chow Tai Fook Jewellery Geely Automobile Holdings Golden Eagle Retail Group Goodbaby International Holdings Great Wall Motor, Class H Haier Electronics Group Hengdeli Holdings Sa Sa International Holdings Samsonite International Shangri-La Asia Consumer Staples – 18.1% Biostime International Holdings China Mengniu Dairy China Resources Enterprise Hengan International Group Sun Art Retail Group Tingyi Holding Tsingtao Brewery, Class H Want Want China Holdings Energy – 7.3% Anton Oilfield Services Group China Oilfield Services, Class H China Petroleum & Chemical, Class H CNOOC Kunlun Energy Financials – 13.9% Bank Of China, Class H China Life Insurance, Class H Hong Kong Exchanges & Clearing Industrial & Commercial Bank of China, Class H PICC Property & Casualty, Class H Ping An Insurance Group, Class H See Notes to the Financial Statements 6 AC ONE CHINA FUND Schedule of Investments – Continued June 30, 2013 Shares Value Health Care – 4.5% Shandong Weigao Group Medical Polymer, Class H $ Sinopharm Group, Class H Tong Ren Tang Technologies, Class H WuXi PharmaTech Cayman – ADR* Industrials – 10.6% 51job – ADR* Air China, Class H AviChina Industry & Technology, Class H Beijing Capital International Airport, Class H China Everbright International CSR, Class H Orient Overseas International Zhuzhou CSR Times Electric, Class H Information Technology – 19.5% AAC Technologies Baidu – ADR* GCL-Poly Energy Holdings Lenovo Group NetDragon Websoft NetEase – ADR Spreadtrum Communications – ADR Tencent Holdings ZTE, Class H Materials – 0.6% Jiangxi Copper, Class H Telecommunication Services – 2.0% China Mobile Utilities – 1.0% China Resources Gas Group Total Common Stocks (Cost $6,485,407) See Notes to the Financial Statements 7 AC ONE CHINA FUND Schedule of Investments – Continued June 30, 2013 Shares Value SHORT-TERM INVESTMENT – 5.3% Invesco Treasury Portfolio, 0.09% ^ (Cost $373,108) $ Total Investments – 100.4% (Cost $6,858,515) Other Assets and Liabilities, Net – (0.4%) ) Total Net Assets – 100.0% $ * Non-income producing security. ^ Variable Rate Security – The rate shown is the current yield as of June 30, 2013. ADR – American Depositary Receipt See Notes to the Financial Statements 8 AC ONE CHINA FUND Statement of Assets and Liabilities June 30, 2013 ASSETS: Investments, at value (cost $6,858,515) $ Cash Dividends & interest receivable Prepaid expenses Receivable from adviser for expense reimbursements Total assets LIABILITIES: Payable for investment securities purchased Payable to affiliates Accrued expenses Accrued distribution fees Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Paid-in capital $ Accumulated undistributed net investment income Accumulated undistributed net realized gain on investments Net unrealized appreciation on investments and translations of foreign currency Net Assets $ Investor Institutional Class Class Net Assets $ $ Shares issued and outstanding(1) Net asset value, redemption price and minimum offering price per share(2) $ $ Maximum offering price per share ($11.28/0.9450)(3)(4) $ N/A Unlimited shares authorized. A redemption fee of 2.00% is assessed against shares redeemed within 60 days of purchase. A contingent deferred sales charge (“CDSC”) of 1.00% may be charged on certain shares redeemed within 12 months of purchase on Investor Class shares. Reflects a maximum sales charge of 5.50%. See Notes to the Financial Statements 9 AC ONE CHINA FUND Statement of Operations For the Period Inception Through June 30, 2013(1) INVESTMENT INCOME: Interest income $ Dividend income Less: Foreign taxes withheld ) Total investment income EXPENSES: Fund administration & accounting fees Investment adviser fees Transfer agent fees Custody fees Federal & state registration fees Trustee fees Audit fees Legal fees Compliance fees Postage & printing fees Other Distribution fees – Investor Class Total expenses before reimbursement Less: Reimbursement from investment adviser (Note 4) ) Net expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAIN ON INVESTMENTS AND FOREIGN CURRENCY: Net realized gain on investments, including foreign currency gain (loss) Net change in unrealized appreciation on investments and translations of foreign currency Net realized and unrealized gain on investments and foreign currency NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ (1)Inception date of the Fund was July 27, 2012. See Notes to the Financial Statements 10 AC ONE CHINA FUND Statement of Changes in Net Assets For The Period Inception Through June 30, 2013(1) OPERATIONS: Net investment income $ Net realized gain on investments, including foreign currency gain (loss) Net change in unrealized appreciation on investments and translations of foreign currency Net increase in net assets resulting from operations CAPITAL SHARE TRANSACTIONS: Investor Class: Proceeds from shares sold Proceeds from reinvestment of distributions — Payments for shares redeemed ) Redemption fees 1 Increase in net assets from Investor Class transactions Institutional Class: Proceeds from shares sold Proceeds from reinvestment of distributions — Payments for shares redeemed ) Redemption fees Increase in net assets from Institutional Class transactions Net increase in net assets resulting from capital share transactions DISTRIBUTIONS TO SHAREHOLDERS: From net investment income — From net realized gains — Total distributions to shareholders — TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period — End of period, including accumulated undistributed net investment income of $24,462 $ Inception date of the Fund was July 27, 2012. See Notes to the Financial Statements 11 AC ONE CHINA FUND Financial Highlights For the Period Inception through June 30, 2013(1) Investor Class PER SHARE DATA:(2) Net asset value, beginning of period $ INVESTMENT OPERATIONS: Net investment income Net realized and unrealized gain on investments and translations of foreign currencies Total from investment operations LESS DISTRIBUTIONS: Dividends from net investment income — Dividends from net realized gains — Total distributions — Paid-in capital from redemption fees — Net asset value, end of period $ TOTAL RETURN(4)(5) % SUPPLEMENTAL DATA AND RATIOS: Net assets, end of period (in 000’s) $ Ratio of expenses to average net assets: Before expense reimbursement(6) % After expense reimbursement(6) % Ratio of net investment income (loss) to average net assets: Before expense reimbursement(6) )% After expense reimbursement(6) % Portfolio turnover rate(5) 15 % Inception date of the Fund was July 27, 2012. For a Fund share outstanding for the entire period. Amount per share is less than $0.01. Total return does not reflect sales charges. Not annualized. Annualized. See Notes to the Financial Statements 12 AC ONE CHINA FUND Financial Highlights For the Period Inception through June 30, 2013(1) Institutional Class PER SHARE DATA:(2) Net asset value, beginning of period $ INVESTMENT OPERATIONS: Net investment income Net realized and unrealized gain on investments and translations of foreign currencies Total from investment operations LESS DISTRIBUTIONS: Dividends from net investment income — Dividends from net realized gains — Total distributions — Paid-in capital from redemption fees — Net asset value, end of period $ TOTAL RETURN(4) % SUPPLEMENTAL DATA AND RATIOS: Net assets, end of period (in 000’s) $ Ratio of expenses to average net assets: Before expense reimbursement(5) % After expense reimbursement(5) % Ratio of net investment income (loss) to average net assets: Before expense reimbursement(5) )% After expense reimbursement(5) % Portfolio turnover rate(4) 15 % Inception date of the Fund was July 27, 2012. For a Fund share outstanding for the entire period. Amount per share is less than $0.01. Not annualized. Annualized. See Notes to the Financial Statements 13 AC ONE CHINA FUND Notes to the Financial Statements June 30, 2013 1.ORGANIZATION Managed Portfolio Series (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated January 27, 2011. The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company.The AC ONE China Fund (the “Fund”) is a diversified series with its own investment objectives and policies within the Trust.The investment objective of the Fund is capital appreciation and income.The Fund commenced operations on July 27, 2012. Costs incurred by the Fund in connection with the organization, registration, and the initial public offering of shares were paid by AC ONE Asset Management, LLC (the “Adviser”).The Fund currently offers two classes, the Investor Class and the Institutional Class. Investor Class shares are subject to a 0.25% distribution fee. Each class of shares has identical rights and privileges except with respect to distribution fees and voting rights on matters affecting a single share class.The Fund may issue an unlimited number of shares of beneficial interest, with no par value. 2.SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of its financial statements.These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). Security Valuation – All investments in securities are recorded at their estimated fair value, as described in Note 3. Federal Income Taxes – The Fund complies with the requirements of Subchapter M of the Internal Revenue Code of 1986, as amended, necessary to qualify as a regulated investment company and distributes substantially all net taxable investment income and net realized gains to shareholders in a manner which results in no tax cost to the Fund.Therefore, no federal income or excise tax provision is required.As of and during the period ended June 30, 2013, the Fund did not have any tax positions that did not meet the “more-likely-than-not” threshold of being sustained by the applicable tax authority. As of and during the period ended June 30, 2013, the Fund did not have liabilities for any unrecognized tax benefits. The Fund recognizes interest and penalties, if any, related to unrecognized tax benefits on uncertain tax positions as income tax expense in the Statement of Operations.During the period ended June 30, 2013, the Fund did not incur any interest or penalties.The Fund is subject to examination by U.S. taxing authorities for the tax periods since the commencement of operations. Security Transactions and Investment Income – The Fund follows industry practice and records security transactions on the trade date. Realized gains and losses on sales of securities are calculated on the basis of identified cost.Dividend income is recorded on the ex-dividend date and interest income is recorded on an accrual basis.Withholding taxes on foreign dividends have been provided for in accordance with the Fund’s understanding of the applicable country’s tax rules and regulations.Discounts and premiums on securities purchased are amortized over the expected life of the respective securities. Dividends and Distributions – The Fund distributes substantially all net investment income, if any, and net realized capital gains, if any, annually.Distributions to shareholders are recorded on the ex-dividend date.The treatment for financial reporting purposes of distributions made to shareholders during the year from net investment income or net realized capital gains may differ from their treatment for federal income tax purposes. These differences are caused primarily by differences in the timing of the recognition of certain components of income, expense or realized capital gain for federal income tax purposes. Where such differences are permanent in nature, GAAP requires that they be reclassified in the components of the net assets based on their ultimate characterization for federal income tax purposes. Any such reclassifications will have no effect on net assets, results of operations or net asset values per share of the Fund.For the period ended June 30, 2013, the Fund increased accumulated net realized gain by $989 and decreased accumulated undistributed net investment income by $989. 14 AC ONE CHINA FUND Notes to the Financial Statements – Continued June 30, 2013 Foreign Currency – Investment securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollar amounts at the date of valuation. Purchases and sales of investment securities and income and expense items denominated in foreign currencies are translated into U.S. dollar amounts on the respective dates of such transactions. The Fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss from investments. The Fund reports net realized foreign exchange gains or losses that arise from sales of foreign currencies, currency gains or losses realized between the trade and settlement dates on securities transactions, and the difference between the amounts of dividends, interest, and foreign withholding taxes recorded on the Fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the fair values of assets and liabilities, other than investments in securities at fiscal period end, resulting from changes in exchange rates. Use of Estimates – The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Allocation of Income, Expenses and Gains/Losses – Income, expenses (other than those deemed attributable to a specific share class), and gains and losses of the Fund are allocated daily to each class of shares based upon the ratio of net assets represented by each class as a percentage of the net assets of the Fund.Expenses deemed directly attributable to a class of shares are recorded by the specific class. Most Fund expenses are allocated by class based on relative net assets. 12b-1 fees are expensed at 0.25% of average daily net assets of Investor Class shares.Expenses associated with a specific fund in the Trust are charged to that fund.Common Trust expenses are typically allocated evenly between the funds of the Trust, or by other equitable means. 3.SECURITIES VALUATION The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. 15 AC ONE CHINA FUND Notes to the Financial Statements – Continued June 30, 2013 Following is a description of the valuation techniques applied to the Fund’s major categories of assets and liabilities measured at fair value on a recurring basis.The Fund’s investments are carried at fair value. Equity Securities – Securities that are primarily traded on a national securities exchange shall be valued at the last sale price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale on such day, at the mean between the bid and ask prices.Securities traded primarily in the Nasdaq Global Market System for which market quotations are readily available shall be valued using the Nasdaq Official Closing Price (“NOCP”).If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and ask prices.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in Level 1 of the fair value hierarchy. In the case of foreign securities, the occurrence of certain events after the close of foreign markets, but prior to the time the Fund’s Net Asset Value (“NAV”) is calculated (such as a significant surge or decline in the U.S. or other markets) often will result in an adjustment to the trading prices of foreign securities when foreign markets open on the following business day. If such events occur, the Fund will value foreign securities at fair value, taking into account such events in calculating the NAV and these securities are categorized in Level 2 of the fair value hierarchy.In such cases, use of fair valuation can reduce an investor’s ability to seek to profit by estimating the Fund’s NAV in advance of the time the NAV is calculated. Investment Companies – Investments in other mutual funds, including money market funds, are valued at their net asset value per share and are categorized in Level 1 of the fair value hierarchy. Securities for which market quotations are not readily available, or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees.These procedures consider many factors, including the type of security, size of holding, trading volume and news events.There can be no assurance that the Fund could obtain the fair value assigned to a security if they were to sell the security at approximately the time at which the Fund determines their net asset values per share.The Board of Trustees has established a Valuation Committee to administer, implement, and oversee the fair valuation process, and to make fair value decisions when necessary.The Board of Trustees regularly reviews reports that describe any fair value determinations and methods. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s securities as of June 30, 2013: Level 1 Level 2 Level 3 Total Common Stocks $ $ $
